HARRISON L. WINTER, Chief Judge,
concurring specially:
I concur in the judgment of reversal and the grant of a new trial and in large part in the opinion of Judge Murnaghan.
As the opinions of Judge Murnaghan and Judge Butzner fully expose, the legal issue raised by the death of Judge Blair during the course of the trial and the substitution of Judge Murray is a close one. Except for the unseemliness in this case, and the uncertainty in future litigation, of having this issue decided by an equally divided court, I could readily be persuaded to adopt the views espoused by Judge Butzner. Although the framers of Rule 63 and the Congress which approved it may not have intended that it apply in the situation which faces us, I have difficulty in reading into it an implicit prohibition which would limit the far-reaching power to do justice vested in the district court by the last sentence of Rule 83. At the same time I recognize that the courts which have dealt with the problem of the death of the trial judge in the course of a non-jury civil trial have uniformly held that a new trial is mandated. To my mind, a jury trial should be treated differently; but if a majority of our court is unwilling to recognize the distinction, I do not think that I should cast my vote in a way rendering this court powerless to act.
From this ease one thing clearly emerges and that is the need for further revision of Rule 63, at least when the presiding judge dies in the course of a civil jury trial and there is no proof that the substitution of another judge will prejudice either party. More is at stake than just this case. With the proliferation of the federal trial judiciary and the increased tensions under which all judges live, there is great risk that our dilemma will recur. It is my hope that the Advisory Committee on Civil Rules and the Committee on Rules of Practice and Procedure of the Judicial Conference of the United States will soon address the problem and *280make a recommendation so that the Judicial Conference, the Supreme Court and the Congress can take appropriate action. To this end I will ask the Clerk of this court to send copies of these opinions to the respective Chairmen of the Advisory Committee on Civil Rules and the Committee on Rules of Practice and Procedure.